Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  November 6, 2015                                                                     Robert P. Young, Jr.,
                                                                                                  Chief Justice

  149537                                                                                Stephen J. Markman
                                                                                             Brian K. Zahra
                                                                                     Bridget M. McCormack
                                                                                           David F. Viviano
                                                                                       Richard H. Bernstein
                                                            SC: 149537                       Joan L. Larsen,
  In re WANGLER/PASCHKE, Minors                             COA: 318186                                Justices
                                                            Sanilac CC Family Division:
                                                             07-035009-NA

  _______________________________________/

          On order of the Court, leave to appeal having been granted, and the briefs and oral
  arguments of the parties having been considered by the Court, we REVERSE the May 27,
  2014 judgment of the Court of Appeals for the reason that it is unclear when the trial
  court issued its initial dispositional order, which is the first order appealable by right. See
  MCR 3.993(A). Under the circumstances of this case, in which the court purported to
  issue dispositional orders without first adjudicating the respondent-mother, the
  respondent-mother’s appeal should not be regarded as an impermissible collateral attack
  on jurisdiction. See In re Hatcher, 443 Mich. 426, 444 (1993). As to the merits of the
  respondent-mother’s challenge, we conclude that the trial court violated MCR
  3.971(C)(1) by failing to satisfy itself that the respondent-mother’s plea was knowingly,
  understandingly, and voluntarily made, and violated MCR 3.971(C)(2) by failing to
  establish support for a finding that one or more of the statutory grounds alleged in the
  petition were true. Therefore, the manner in which the trial court assumed jurisdiction
  violated the respondent-mother’s due process rights. See In re Sanders, 495 Mich. 394,
  415 (2014). Accordingly, we set aside the respondent-mother’s plea and the subsequent
  adjudication and termination, and REMAND this case to the Sanilac Circuit Court,
  Family Division for further proceedings not inconsistent with this order.

         We do not retain jurisdiction.

         MARKMAN, J. (dissenting).

         Because I agree with the Court of Appeals that respondent’s challenge constitutes
  “an impermissible collateral attack on the trial court’s exercise of jurisdiction,” I would
  affirm its decision. In re Wangler, 305 Mich. App. 438, 440 (2014). Respondent’s plea,
  and therefore her formal adjudication, was held in “abeyance” by the trial court and,
                                                                                                                2

because of the confusion this caused, I agree with my colleagues that “it is unclear when
the trial court issued its initial dispositional order, which is the first order appealable by
right. See MCR 3.993(A).” However, it is clear that the trial court accepted respondent’s
plea and adjudicated respondent no later than in its February 4, 2013 dispositional order
(and quite arguably at an earlier juncture). That is, it is clear that at least by that date, the
trial court had both adjudicated respondent and entered its initial dispositional order.
Therefore, if respondent had concerns about the manner in which she had been
adjudicated, i.e., the manner in which the trial court had exercised its jurisdiction, she
clearly should have appealed its February 4, 2013 order. But she did not do so. Instead,
respondent waited until after the June 26, 2013 termination hearing and after the July 16,
2013 order terminating her parental rights to file an appeal challenging the trial court’s
adjudication. This, in my judgment, was clearly an impermissible collateral attack on the
trial court’s exercise of jurisdiction. In re Hatcher, 443 Mich. 426, 439-440 (1993).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 6, 2015
        t1103
                                                                              Clerk